Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
Claims 1-17 are pending.

Response to Arguments
	The double patenting rejection is withdrawn in view of the filing of a terminal disclaimer.

Allowable Subject Matter

Claims 1-17 are allowed.

The following is an examiner’s statement of reasons for allowance: The prior art does not disclose, either alone or in combination, the elements of the independent claims. The prior art does not disclose a data masking feature implemented within a browser and electronic forms to mask sensitive data entered into the electronic forms such that the data is not transmitted to a support computer or 

The closest prior art is:

Ben-Natal 8,898,796
ABSTRACT:  
    A method, system or computer usable program product for masking 
communication data using context based rules including intercepting a 
communication between a server and a client by an intermediary, the 
communication having a recipient, parsing the communication by the 	intermediary  to determine whether a context based alteration rule should be 	applied, responsive to an affirmative determination, applying the rule to the 
communication to produce an altered communication with altered data, and 
sending the altered communication to the recipient so that the altered data in 
the communication is utilized in a masked manner.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E RANKINS whose telephone number is (571)270-3465.  The examiner can normally be reached on 9-530 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on 303-297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM E RANKINS/Primary Examiner, Art Unit 3694